Citation Nr: 0919000	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  02-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from July 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The Veteran currently 
resides within the jurisdiction of the Oakland, California 
VARO.

In the October 2000 rating decision, the RO found, in 
pertinent part, that new and material evidence had not been 
submitted to reopen a previously final decision regarding 
service connection for a stomach condition (gastrointestinal 
disorder).  In a March 2002 statement of the case, however, 
the RO found that new and material evidence had been 
submitted, and therefore, reopened the claim.

The Veteran testified before a Board member in August 2003.

In a June 2004 decision, the Board granted a claim for 
service connection for bilateral hearing loss, but remanded 
the claim for service connection for a gastrointestinal 
disorder.  It was noted that the claim for a gastrointestinal 
disorder had previously been denied and, based on the actions 
directed in this decision and the styling of the issue, the 
Board implicitly reopened the Veteran's claim for service 
connection for a gastrointestinal disorder.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted).

In an April 2008 remand, the Board informed the Veteran that 
the Veterans Law Judge (VLJ) that conducted the August 2003 
hearing was no longer employed by the Board.  Consequently, 
in February 2008, the Board asked the Veteran whether he 
desired to have a new Board hearing.  See 38 C.F.R. § 20.707.  
He responded in the affirmative, requesting a hearing before 
a Board VLJ at the RO (i.e., a Travel Board hearing).  Thus, 
the Board remanded this case and directed the RO to schedule 
the Veteran for a Travel Board hearing in conjunction with 
his claim for service connection for a gastrointestinal 
disorder.  A letter from the RO to the Veteran, dated in 
January 2009, shows that at that time, the RO had scheduled 
the Veteran for a hearing before the Traveling Section of the 
Board in March 2009.  However, prior to the scheduled Travel 
Board hearing, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he indicated that he 
wished to cancel his Travel Board hearing.  Thus, the 
Veteran's hearing request is deemed withdrawn.

In March 2008, the Veteran, through his representative, 
submitted additional evidence, VA Medical Center (VAMC) 
outpatient treatment records dated from January 2005 to 
August 2007, and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

Pursuant to a June 2004 Board decision, the RO granting 
service connection for bilateral hearing loss in a December 
2004 rating action.  A noncompensable disability rating was 
assigned, effective from March 3, 2000, for the Veteran's 
service-connected bilateral hearing loss.  The appellant 
disagreed with the evaluation and filed a notice of 
disagreement (NOD) in April 2005.  A statement of the case 
(SOC) was issued in January 2006.  However, the Veteran did 
not file a timely substantive appeal.     

By a March 2007 rating decision, the RO denied the Veteran's 
claim for an increased (compensable) rating for bilateral 
hearing loss.  The Veteran filed an NOD in February 2008 and 
an SOC was issued in September 2008.  However, there is no 
indication from the information of record that the Veteran 
filed a substantive appeal (VA Form 9).  Accordingly, this 
issue is not before the Board for appellate consideration.  
However, the Board observes that in a March 2009 VA Form 21-
4138, Statement in Support of Claim, the Veteran again raised 
the issue of entitlement to an increased (compensable) rating 
for service-connected bilateral hearing loss.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  While the service treatment records show that the Veteran 
was evaluated on numerous occasions for gastrointestinal 
symptomatology, a chronic gastrointestinal disease was not 
diagnosed; his separation examination was negative for any 
pertinent abnormal findings and there is no post-service 
medical evidence of a gastrointestinal disorder until more 
than 25 years after his discharge from service.  

2.  There is medical evidence showing various 
gastrointestinal disorders since 1997, to include colon 
polyps, diverticulitis, irritable bowel syndrome, and GERD; 
however, there is competent evidence that links any of these 
disorders to service.  


CONCLUSION OF LAW

A chronic gastrointestinal disorder, to include colon polyps, 
diverticulitis, irritable bowel syndrome, and GERD, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2002, July 2004, and July 2006 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2002, July 2004, and July 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, the decision from which the appeal arises, that 
is, the October 2000 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus, VCAA notice sent by 
the RO to the Veteran in January 2002, July 2004, and July 
2006 obviously could not comply with the express timing 
requirements of the law as found by the Court in Pelegrini.  
However, the Court has held that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  Here, the March 2007 supplemental 
statement of the case satisfies a readjudication decision as 
defined by the cited legal authority and it postdates the 
above notice letters. Providing the veteran with adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in the July 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  Despite 
this timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a gastrointestinal disorder, to include colon 
polyps, diverticulitis, irritable bowel syndrome, and GERD, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Such a lack 
of timely notice did not affect or alter the essential 
fairness of the RO's decision.  

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in January 2007, which was thorough 
in nature and provided a competent opinion addressing the 
question of whether the Veteran had a gastrointestinal 
disorder that was related to his period of active service.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal; the VA has no further duty 
to provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service or where there 
is clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.




III.  Factual Background

The Veteran's service treatment records show that in December 
1968, he underwent a pre-induction examination.  At that 
time, in response to the question as to whether he had ever 
had or currently had frequent indigestion, or stomach, liver, 
or intestinal trouble, he responded "no."  The examiner 
stated that in August 1968, the Veteran was involved in an 
automobile accident and underwent an exploratory laparotomy 
and an appendectomy.  No drainage was found to the vital 
organs.  The examiner noted that the Veteran still had 
occasional "pain in old [sic]" and was able to work full 
time.  No pertinent abnormal gastrointestinal findings were 
noted at that time.   

According to the Veteran's service treatment records, in 
March 1970, the Veteran was treated for complaints of loss of 
appetite.  At that time, he stated that for the past eight 
months, he would vomit after eating and sometimes there was 
blood.  He gave a history of an appendectomy in 1968 
following an automobile accident.  The diagnosis was of 
questionable intermittent bowel obstruction.  In June, 
September, and October 1970, the Veteran was seen numerous 
times for complaints of vomiting and abdominal pain.  In the 
June 1970 evaluation, the Veteran's abdomen was soft with 
slight tenderness.  There were no masses and bowel sounds 
were "okay."  In December 1970, the Veteran gave an 18 
month history of "vomiting ever since he came into the 
service."  He stated that he also had a history of an 
appendectomy.  The impression was to rule out peptic ulcer 
disease.  The examiner also noted that a partial small bowel 
obstruction secondary to adhesions need to be ruled out but 
that he was doubtful that an obstruction was the problem.  A 
subsequent UGI series was reported to be normal.  In March 
1971, the Veteran was treated for complaints of stomach pain.  
Upon physical examination, the Veteran's abdomen was soft 
with no rebound (tenderness).  In September 1971, the Veteran 
underwent an ETS examination.  At that time, his 
gastrointestinal system was clinically evaluated as 
"normal."     

In September 1998, the Veteran filed his original claim for 
service connection for a stomach condition.  At that time, he 
submitted private medical records, dated from March 1997 to 
August 1998, in support of his claim.  The records show that 
in June 1997, the Veteran was treated for complaints of 
stomach pain for the last five days.  The assessment was 
GERD.  In March 1998 and July 1998, the Veteran was treated 
for diarrhea and "stomach flu."  The assessment was viral 
gastroenteritis.   

In March 2000, the Veteran submitted private medical records, 
dated from February 1997 to February 1999.  In February 1999, 
the Veteran underwent a colonoscopy to rule out colon 
lesions, polyps, or bleeding site.  The surgeon stated the 
Veteran had been receiving treatment for rectal bleeding and 
had a history of diverticulitis.  The Veteran had a 
colorectal abscess for which he was operated upon more than 
10 years ago.  Following the colonoscopy, the surgeon 
reported that the Veteran had diverticular pouches in the 
sigmoid colon and two polyps.  A sigmoid biopsy was taken and 
reported to show an early adenomatous polyp which was benign.  

In August 2002, the RO received private medical records, 
dated from October 1997 to December 2000.  The records show 
that in March 2000, the Veteran underwent a physical 
examination that was conducted by P.M.S., M.D.  Dr. S. stated 
that the Veteran had a history of colon polyps.  In regard to 
the Veteran's surgical history, he had undergone an 
appendectomy and surgery for a perianal abscess.  Following 
the physical examination, Dr. S. diagnosed the Veteran with 
colon polyps and diverticulosis.     

VAMC outpatient treatment records, dated from August 2003 to 
September 2005, include a computerized problem list.  The 
list includes irritable bowel syndrome and a history of 
colonic polyps.       

In January 2007, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran had a history 
of an appendectomy.  Following the appendectomy, the Veteran 
had episodes of nausea and vomiting which continued through 
his tour of duty.  He underwent some GI studies which were 
unremarkable.  The Veteran had some vomiting of blood.  He 
never had a history of a bleeding ulcer.  According to the 
Veteran, he had intermittent pain at the scar site.  He had 
generally midepigastric abdominal pain which was almost 
completely ameliorated with his medication.  The Veteran did 
not have any recent episodes of gastrointestinal bleeding, 
diarrhea, or melena.  The Veteran had a history of 
intravenous drug use and heavy ethanol intake, quitting eight 
years ago.  He also had a 10 year history of hepatitis C.  In 
January 2005, the Veteran underwent an upper GI series in 
order to find out if he had esophagitis.  The Veteran did not 
have any obstruction of flow through the esophagus, and there 
was no hiatal hernia or gastroesophageal reflux identified.  
The duodenal bulb appeared normal and there were no ulcers 
seen.  Additional medical history included diabetes mellitus, 
type II.  Upon physical examination, there was a right 
paramedian scar which was well healed.  There was no 
erythema, wound drainage, or evidence of dehiscence.  There 
was no ventral hernia on examination at the scar site.  On 
deep palpation, there was no abdominal mass noted.  The 
pertinent assessment was acute abdomen, appendectomy 
performed in 1968 with no ventral hernia, and long history of 
heartburn without reflux demonstrated on most recent upper GI 
series.     

In the January 2007 VA examination report, the examiner 
stated that the Veteran had a history of abdominal surgery 
for acute abdomen which turned out to be a ruptured appendix.  
According to the examiner, the Veteran had not experienced 
any residuals from the appendectomy in terms of intestinal 
obstruction or ventral hernia or incisional hernia.  He did 
have a significant scar.  The Veteran's most recent upper GI 
did not suggest that he had a history of reflux esophagitis.  
He did have a significant history of ethanol intake and 
intravenous drugs and became hepatitis C positive.  He was on 
a course of taking antiviral therapy which was discontinued 
because of untoward effect.  The Veteran had no hernia.  He 
was moderately obese and was without limitations secondary to 
his abdominal operation.  

VAMC outpatient treatment records, dated from January 2005 to 
August 2007, show that in June 2007, show that in June 2007, 
it was noted that the Veteran had a longstanding history of 
heartburn.  He was directed to continue to take his 
medication.  


IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a gastrointestinal 
disorder, to include colon polyps, diverticulosis, irritable 
bowel syndrome, and GERD.  In this regard, although the 
Veteran had undergone an exploratory laparotomy and 
appendectomy in August 1968 prior to his enlistment, his 
December 1968 pre-induction examination was negative for any 
complications from such surgery (other than a scar) or any 
other abnormal gastrointestinal findings.  Therefore, the 
Veteran is presumed to have been in sound condition at entry, 
at least with respect to any gastrointestinal problems.  

During the Veteran's period of active service, he was treated 
intermittently for complaints of abdominal pain and vomiting.  
However, although certain diagnoses were considered, 
including intermittent bowel obstruction and peptic ulcer 
disorder, no actual diagnosis was confirmed.  In fact, a UGI 
series was reported to be normal.  In addition, the Veteran's 
September 1971 ETS (separation from service) examination was 
negative for any abnormal gastrointestinal findings.  

The first evidence of record of a gastrointestinal disorder 
is in June 1997, over 25 years after the Veteran's separation 
from the military.  With respect to negative evidence, the 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].   

According to private medical records, in June 1997, the 
Veteran was diagnosed with GERD after experiencing stomach 
pain for five days.  However, there is no medical evidence of 
record which relates the Veteran's GERD to his period of 
service.  In fact, in the January 2007 VA examination, the 
examiner stated that a recent upper GI series actually showed 
that the Veteran did not have any obstruction of flow through 
the esophagus, and there was no hiatal hernia or 
gastroesophageal reflux identified.  Thus, at the time of the 
January 2007 VA examination, there was no evidence of GERD.  

Private medical records also show that in March and July 
1998, the Veteran was diagnosed with viral gastroenteritis 
related to stomach flu.  Thus, the gastroenteritis was linked 
to the Veteran's stomach flu, not to any remote incident of 
his period of military service.  

Private medical records further show that in February 1999, 
after a colonoscopy, the surgeon reported that the Veteran 
had diverticular pouches and two polyps.  In addition, in 
March 2000, he was diagnosed with diverticulosis and colon 
polyps.  However, there is no evidence of record which links 
the Veteran's diverticulosis and colon polyps to his period 
of active military service.  Moreover, given that the first 
evidence of record of diverticulosis and colon polyps is in 
February 1999, over 27 years after the Veteran's separation 
from the military, this negative evidence also weighs against 
a causal relationship.  See Maxson, supra.        

The Board also notes that although it was reported in the 
VAMC outpatient treatment records, dated from August 2003 to 
September 2005, which the Veteran had irritable bowel 
syndrome, there is no evidence of record which relates 
irritable bowel syndrome to the Veteran's period of active 
military service.  

In this case, as stated above, the Veteran was presumed to 
have been in sound condition at entry, at least with respect 
to any gastrointestinal problems.  The Board recognizes that 
he had a post-traumatic exploratory laparotomy and 
appendectomy prior to his enlistment.  However, in the 
January 2007 VA examination report, the examiner noted that 
the Veteran had not experienced any residuals from the 
appendectomy in terms of intestinal obstruction or ventral 
hernia or incisional hernia.  Moreover, the examiner 
diagnosed the Veteran with a long history of heartburn 
without reflux demonstrated on the most recent upper GI 
series.  With respect to heartburn, the Board notes that a 
symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

The Board again notes that complications of a pre-service 
appendectomy were suspected during service, to include 
intestinal obstruction.  However, no such disorder was ever 
confirmed during that time or since service.  The only 
competent opinion that addresses that question unequivocally 
states that the Veteran does not have any current disability 
due to the appendectomy.  As there is no current disability 
that is due to the preservice surgery, it obviously follows 
that there was no aggravation of any preexisting disorder 
attributed to an appendectomy.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306. 

In the instant case, the only evidence of record supporting 
the Veteran's claim is his own lay opinion that he currently 
has a gastrointestinal disorder that is related to his period 
of military service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, the Veteran has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.)  Therefore, this is not a case in which 
the Veteran and his representative's lay beliefs alone can 
serve to establish any association between the claimed 
disability and his military service.  See Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993).       

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a gastrointestinal disorder, to 
include colon polyps, diverticulosis, irritable bowel 
syndrome, and GERD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").   


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include colon polyps, diverticulosis, irritable 
bowel syndrome, and GERD, is denied.     



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


